

114 HRES 883 IH: Supporting the designation of a week as National Federal Nurse Recognition Week.
U.S. House of Representatives
2016-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 883IN THE HOUSE OF REPRESENTATIVESSeptember 22, 2016Ms. Schakowsky (for herself, Mr. Ellison, Mr. Pocan, and Ms. Brownley of California) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONSupporting the designation of a week as National Federal Nurse Recognition Week.
	
 Whereas the Federal Government has a mission to deliver quality care in its delivery of health care services to patients in Federal health care facilities in the United States;
 Whereas Federal nurses are essential to providing quality, timely medical care to millions of Americans who depend on federally funded health care entities to maintain and restore good health;
 Whereas the Department of Veterans Affairs is the largest employer of nurses in the Nation and veterans rely on more than 80,000 nurses to provide care in over 1,400 sites, including medical centers, outpatient clinics, nursing homes and in veterans’ homes;
 Whereas military men and women and their families rely on nurses in the Department of Defense civilian workforce to help deliver a range of services, from caring for wounded warriors coming from the battlefield to emergency rooms and hospitals to schools on military bases;
 Whereas Federal nurses provide essential medical services to enable individuals with disabilities in active duty and civilian status to live meaningful and productive lives;
 Whereas Federal nurses also provide the full range of nursing services to inmates in Federal prisons, assisting in providing diagnostic and therapeutic medical care and are also charged with maintaining security;
 Whereas Federal nurses are regularly called upon to provide services in extremely challenging environments, including periods of war and natural disasters;
 Whereas Federal nurses maintain their unwavering dedication and professional competence in the face of growing demand for services;
 Whereas recent advancements in Federal Government health care delivery systems have resulted in higher acuity levels among active duty personnel, veterans and the general patient population;
 Whereas those changes highlight the critical need for safe nurse staffing standards; improved quality measures to ensure patient safety; and measures to prevent workplace injuries to Federal nurses and other health care personnel;
 Whereas the majority of Federal nurses are female and many are the sole breadwinners of their families; and
 Whereas it is in the national interest to have a robust and well-trained Federal nurse workforce to meet growing health care needs: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of National Federal Nurse Recognition Week;
 (2)recognizes the dedication and vital role of Federal nurses to maintaining and restoring the health of active duty personnel and their families, veterans, and civilians of all ages;
 (3)commends Federal nurses as integral in supporting the Federal Government’s mission to provide quality, accessible and affordable health care; and
 (4)recognizes the need to ensure that we maintain an adequate number of well-trained Federal nurses and provide them with the support they need to provide the highest quality patient care.
			